DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bossler (US 2017/0334477) in view of Geron (WO 00/66414).
Re 1, Bossler discloses: a handle (figs 1 and 2) in which a sensor layer (paragraph [0009] discloses first electrode used in combination with human body functioning as second electrode as a sensor; paragraphs [0015]/[0056] disclose conductive paste which forms layer) capable of detecting grip is disposed on a gripping portion that is gripped at a time of steering, wherein the gripping portion includes a core material (16), a covering layer formed of urethane foam (18; paragraph [0048] discloses 18 is polyurethane foam) which is disposed by die-molding to cover a periphery of the core material (paragraph [0015] describes applying conductive paste to blank before foaming 18, which is identical to process disclosed in fig 3 of instant application), and the sensor layer, and the sensor layer is formed of a mold coat agent containing a conductive material (paragraph [0015] describes a conductive paste), is disposed on a surface side of the covering layer at a time of molding the covering layer (paragraph [0015]), and is covered with a protective layer disposed on a surface side of the gripping portion (protective layer may be portion of 18 disposed between 22 and 20 within fig 2; protective layer may also be just 20 as paragraph [0019] discloses arranging conductor directly under outer wrapping 20).
Bossler is silent on the specific material composition of the conductive paste and thus does not disclose: that the conductive paste is formed of a urethane-based paint. 
Geron teaches: that urethane has a fast polymerization time and that it is desirable to utilize a urethane-based paint with a urethane base because then both the urethane-based paint and the urethane base have relatively fast polymerization times (see translation, page 2, end of page paragraph beginning with “In the example illustrated, the substrate 8…”).
In the instant case, Bossler already discloses that the base, specifically the covering layer, is made of urethane foam, and that there is a paste applied to that base. Geron teaches that it is desirable to utilize a urethane-based paint with a urethane base, and thus one of ordinary skill in the art is reasonably motivated to provide the paste of Bossler as a urethane-based paint utilized with the urethane base (the covering layer). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to have provided Bossler with: that the conductive paste is formed of a urethane-based paint; as taught by Geron; for the purpose of providing the conductive paste of a material that has a relatively fast polymerization time.
Re 2, Bossler further discloses: wherein the protective layer is formed of a skin layer that is formed of urethane foam (protective layer within Claim 2 corresponds to portion of 18 disposed between 22 and 20 within fig 2; 18 is disclosed as urethane foam, see paragraph [0048]), which is disposed by die-molding, and the handle includes a first urethane layer (portion of 18 between 22 and 16) as the covering layer on a core material side on a back surface side of the sensor layer, and a second urethane layer (portion of 18 between 22 and 20) as the skin layer on a surface side of the sensor layer.
Re 6, the resulting combination of Bossler in view of Geron discloses: wherein the protective layer (Bossler, protective layer may be portion of 18 disposed between 22 and 20 within fig 2; protective layer may also be just 20 as paragraph [0019] discloses arranging conductor directly under outer wrapping 20) is formed of a skin material to be attached to an outer surface of the sensor layer (Bossler, fig 2 or paragraph [0019]), the covering layer formed of urethane foam includes a first urethane layer on a core material side, a second urethane layer on a back surface side of the sensor layer, and a shield layer disposed between the first urethane layer and the second urethane layer (Bossler, paragraph [0025] describes shielding layer between first electrode 22 and core/armature which requires portion of 18 between 16 and 22 to be further subdivided into a first urethane layer and a second urethane layer), the shield layer is formed of a first mold coat agent that is formed of a urethane-based paint containing a conductive material (Bossler, paragraph [0025] discloses shielding layer is electric conductor which is recognized as the same broad type of feature as the first electrode; within resulting combination first electrode is a urethane-based paint having conductive material and thus within resulting combination shielding layer would be same thing, i.e., also a urethane-based paint having conductive material), the sensor layer is formed of a second mold coat agent, the first mold coat agent is applied to a die surface of a molding die of the first urethane layer at a time of die-molding (Bossler, paragraph [0015] describes applying paste to molding blank), and at a time of molding the first urethane layer, the shield layer formed of the first mold coat agent is disposed on a surface side of the first urethane layer (Bossler, shield layer is radially outwards of some internal portion of 18 between 16 and 22), and the second mold coat agent is applied to a die surface of the molding die of the second urethane layer at the time of the die-molding (Bossler, paragraph [0015] describes applying paste to molding blank), and at a time of molding the second urethane layer, the sensor layer formed of the second mold coat agent is disposed on a surface side of the second urethane layer (Bossler, 22 is disposed radially outward of two portions of 18 between 22 and 16 that are subdivided by shielding layer described in paragraph [0025]).
Re 7, Bossler further discloses: wherein the protective layer is formed of a skin material attached to an outer surface of the sensor layer (protective layer may be portion of 18 disposed between 22 and 20 within fig 2; protective layer may also be just 20 as paragraph [0019] discloses arranging conductor directly under outer wrapping 20).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bossler (US 2017/0334477) in view of Geron (WO 00/66414), as applied to Claim 2 above, in view of Hofer (US 6,164,691).
Re 3, the resulting combination of Bossler in view of Geron discloses: the limitations of Claim 2 (see rejection above).
While Bossler discloses the first urethane layer and the second urethane layer (see above), Bossler does not disclose that the second urethane layer has a density higher than that of the first urethane layer. 	Hofer teaches: that the second layer (15) has a density higher (column 4, lines 10-12) than that of the first layer (16), for the purpose of providing the rim with a targeted compressibility or feel (column 2, lines 20-21).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Bossler with the second layer having a higher density than the first layer, and thus to have provided Bossler with: the second urethane layer has a density higher than that of the first urethane layer; as taught by Hofer, for the purpose of providing the rim with a targeted compressibility or feel.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bossler (US 2017/0334477) in view of Geron (WO 00/66414), as applied to Claim 1 above, in view of Xu (CN 113954951).
Re 5, the resulting combination of Bossler in view of Geron discloses: the limitations of Claim 1 (see rejection above).
The resulting combination of Bossler in view of Geron does not disclose: wherein the protective layer is disposed as a top coat layer that is formed of a urethane-based paint, the urethane-based paint of the top coat layer is used as a first mold coat agent, and the mold coat agent forming the sensor layer is used as a second mold coat agent, the first mold coat agent and the second mold coat agent are sequentially applied to a die surface of a molding die of the covering layer, and at the time of molding the covering layer, the sensor layer formed of the second mold coat agent and the protective layer formed of the first mold coat agent are disposed on the surface side of the covering layer.
Xu teaches: multiple layers of urethane-based paint (translation, paragraph [0040] discloses 22 and 23 are each layers of polyurethane paint), for the purpose of achieving a device that looks good (translation, paragraph [0003]). Geron also discloses that a urethane-based paint layer (12) provides desired touch and appearance characteristics, specifically a soft touch and matte appearance (translation, page 3, first paragraph beginning with “To prepare the coating 7…”). Accordingly, each of Xu and Geron demonstrate that utilizing a urethane-based paint produces desirable aesthetic qualities for a steering wheel rim. Claim 5 ultimately requires two paint layers, specifically the protective layer to be paint and for the sensor layer to be paint. The resulting combination of Bossler in view of Geron discloses only one layer of paint, specifically the sensor layer. While the paint layer of Geron is disposed on an outermost surface, Geron does not disclose multiple paint layers. However, Xu teaches multiple paint layers, and thus demonstrates the motivation and ability to implement multiple layers of urethane-based paint.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have implemented the protective layer of Bossler in view of Geron as being formed of a urethane-based paint, and thus to have provided Bossler in view of Geron with: wherein the protective layer is disposed as a top coat layer that is formed of a urethane-based paint, the urethane-based paint of the top coat layer is used as a first mold coat agent, and the mold coat agent forming the sensor layer is used as a second mold coat agent, the first mold coat agent and the second mold coat agent are sequentially applied to a die surface of a molding die of the covering layer, and at the time of molding the covering layer, the sensor layer formed of the second mold coat agent and the protective layer formed of the first mold coat agent are disposed on the surface side of the covering layer; as taught by Xu; for the purpose of implementing a steering wheel rim that has a soft touch and desirable aesthetic qualities.
The resulting combination as set forth above discloses the limitations of Claim 5 for the following reasons: wherein the protective layer (Bossler, protective layer may be portion of 18 disposed between 22 and 20 within fig 2 or protective layer may also be just 20 as paragraph [0019] discloses arranging conductor directly under outer wrapping 20) is disposed as a top coat layer that is formed of a urethane-based paint (Bossler already discloses 18 is urethane; each of Geron and Xu teach the use of urethane-based paint), the urethane-based paint of the top coat layer is used as a first mold coat agent, and the mold coat agent forming the sensor layer is used as a second mold coat agent, the first mold coat agent and the second mold coat agent are sequentially applied to a die surface of a molding die of the covering layer (Bossler, paragraph [0015] discloses applying paste to die tool), and at the time of molding the covering layer, the sensor layer formed of the second mold coat agent and the protective layer formed of the first mold coat agent are disposed on the surface side of the covering layer (Bossler, each of 22 and outer portion of 18 and 20 are provided radially outward of interior portion of 18).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J MCGOVERN/           Examiner, Art Unit 3656